Citation Nr: 0911616	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss prior to August 19, 2008, and to a rating higher 
than 20 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to January 
1990. 

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating, effective July 18, 2003. 

After the Veteran disagreed with the initial rating assigned, 
he testified during a May 2008 hearing at the RO before the 
undersigned; a transcript of that hearing is of record.

In May 2008, the Board remanded the claim for additional 
development.  In October 2008, the RO increased the rating to 
20 percent, effective August 19, 2008.


FINDINGS OF FACT

1.  On VA audiological testing in October 2003, the Veteran's 
hearing acuity was level I in the right ear and level II in 
the left ear.

2.  On VA audiological testing in October 2005, the Veteran's 
hearing acuity was level II in each ear.
 
3.  On VA audiological testing in March 2006, the Veteran's 
hearing acuity was level I in each ear.

4.  On VA audiological testing on August 19, 2008, the 
Veteran's hearing acuity was level V in each ear.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss, prior to August 19, 2008, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2008).

2.  The criteria for an initial rating in excess of 20 
percent for bilateral hearing loss have been not been met for 
the period beginning August 19, 2008.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for an initial, compensable rating for bilateral 
hearing loss arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
VA treatment records.  In addition, the Veteran was afforded 
multiple VA audiological examinations.

The Board notes that during the Board hearing, the Veteran 
and his representative challenged the results of the March 
2006 VA audiological evaluation (inaccurately identified as 
having occurred in November 2006).  The Veteran stated that 
the examiner was upset with him and caused him to 
inaccurately represent his hearing ability (p. 3).  The 
representative noted improved speech recognition scores from 
2005 to 2006 and stated that this was extremely unusual in 
her experience (p. 4).

The Court has held that unless there is expert medical 
evidence demonstrating that an audiometry test conducted in a 
sound-controlled room produces inaccurate, misleading, or 
clinically unacceptable test results, or medical evidence 
demonstrates that an alternative testing method exists and is 
in use by the general medical community, it will not second- 
guess VA's policy concerning audiological examinations.  
Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007). The 
Veteran has submitted no such medical evidence in support of 
his claim.  Therefore, the Board concludes that the March 
2006 and other VA audiological examinations were adequate for 
rating purposes, as they included a pure tone audiometry test 
and a speech discrimination test, in accordance with 38 
C.F.R. § 4.85, and included an opinion by the audiologists as 
to the severity of the Veteran's bilateral hearing loss.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ratings for hearing loss, in particular, are determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss. In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral. Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  In the latter situation, 
the higher Roman numeral, determined from Table VI or VIA, 
will then be elevated to the next higher Roman numeral.  Each 
ear will be evaluated separately. 38 C.F.R. § 4.86.

On the October 2003 VA audiological examination, the Veteran's 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
55
55
35
35
45
Left ear
50
50
65
70
59

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.

Using Table VI, the Veteran's October 2003 examination 
results revealed level I hearing in the right ear and level 
II hearing in the left ear.  Combining these levels according 
to Table VII reveals a noncompensable rating.

The next audiological examination was the October 2005 VA 
examination.  On this examination, the Veteran's pure tone 
thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
30
55
40
35
40
Left ear
40
50
60
70
55

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 90 percent in the left ear.

Using Table VI, the Veteran's October 2005 examination 
results revealed level II hearing in each ear.  Combining 
these levels according to Table VII again reveals a 
noncompensable rating.

The next audiological examination test results are those from 
a March 2006 VA audiology consultation note.  On this 
examination, the Veteran's pure tone thresholds, in decibels, 
were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
40
50
35
35
40
Left ear
40
50
65
70
56

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

Using Table VI, the Veteran's March 2006 examination results 
revealed level I hearing in each ear.  Combining these levels 
according to Table VII reveals a noncompensable rating.

At the May 2008, hearing the Veteran testified that he was 
having difficulty hearing when not directly facing the 
speaker.  He noticed this difficulty at work.  He also 
reported that his hearing was deteriorating.

The Board remanded the appeal so that the Veteran could be 
afforded a new examination.  

The Veteran was afforded a VA audiological examination on 
August 19, 2008.  On this examination, the Veteran reported 
difficulty hearing spoken words in all situations.  His pure 
tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
60
65
60
65
63
Left ear
60
65
70
80
69

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.

Using Table VI, the Veteran's August 19, 2008 examination 
revealed level III hearing in the right ear and level II 
hearing in the left ear.  However, because the puretone 
thresholds at each frequency in the each ear were 55 decibels 
or greater, Table VIa is for consideration.  As Table VIa 
reveals level V hearing in the each ear, this higher numeral 
will be used.  Combining these levels according to Table VII 
yields an evaluation of 20 percent.

Consequently, from the August 19, 2008 date of the VA 
audiological examination, the Veteran is entitled to a 20 
percent rating for his bilateral hearing loss.

Application of the rating schedule to the numeric 
designations assigned based on the three audiological 
examination reports in the claims file reflects that the 
proper ratings for the Veteran's bilateral hearing loss are 
an initial noncompensable rating prior to August 19, 2008, 
and a 20 percent rating from that date.  Reasonable doubt has 
been resolved in the Veteran's favor where applicable.  As 
there is no evidence that ratings higher than those assigned 
in this decision are warranted, reasonable doubt could not 
serve as the basis for higher initial ratings.  Gilbert v. 
Derwinski, 1 Vet. App. at 53.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's hearing loss is manifested by difficulty 
hearing speech.  The rating criteria contemplate speech 
reception thresholds and ability to hear spoken words on 
Maryland CNC testing.  Hence, the rating criteria contemplate 
the Veteran's symptomatology.  Referral for consideration of 
an extraschedular rating is therefore not warranted.


ORDER

Entitlement to an initial, compensable rating for bilateral 
hearing loss prior to August 19, 2008, is denied.

Entitlement to an initial rating of 20 percent for bilateral 
hearing loss is granted from August 19, 2008.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


